Case 1:15-cr-00252-PKC-RML Document 1416 Filed 07/20/20 Page 1 of 2 PageID #: 24595

                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York

   SPN/MKM/KDE                                        271 Cadman Plaza East
   F. #2015R00757                                     Brooklyn, New York 11201



                                                      July 20, 2020


   By ECF and E-mail

   The Honorable Pamela K. Chen
   United States District Judge
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                 Re:    United States v. José Margulies
                        Criminal Docket No. 15-252 (PKC)

   Dear Judge Chen:

                   At the defendant José Margulies’s sentencing on January 21, 2020, the
   government, with the consent of the defendant as well as FIFA, CONMEBOL and
   CONCACAF (the “Victims”), requested that the Court stay any determination of possible
   restitution owed by the defendant given other means by which the Victims might be
   compensated for their losses, which request the Court granted. 1 On April 20, 2020, the
   government informed the Court that it continued to pursue with the Victims such possible
   avenues for them to be compensated, and therefore the Court continued to stay any
   restitution determination until July 20, 2020.

                  Accordingly, the government writes to inform the Court that it continues to
   make progress evaluating alternative means of reimbursing the Victims for their losses.
   Therefore, the government, with the consent of the defendant and the Victims, requests that
   the Court continue to stay any restitution determination as to the defendant until October 20,
   2020, by which time the government will provide another update to the Court. Should there
   be additional developments before then, the government will so inform the Court. The
   government respectfully submits that this request is consistent with the Court’s order staying

          1
                 The decision to grant remission or restoration lies within the sole and
   exclusive discretion of the Attorney General and his designees at the Money Laundering and
   Asset Recovery Section.
Case 1:15-cr-00252-PKC-RML Document 1416 Filed 07/20/20 Page 2 of 2 PageID #: 24596

   The Honorable Pamela K. Chen
   July 20, 2020
   Page 2

   the restitution payments previously ordered as to other defendants and the Second Circuit’s
   order staying the appeals of restitution orders as to the defendants Eduardo Li and Brayan
   Jiménez.

                  In light of the foregoing, the government respectfully requests that the Court
   stay any restitution determination as to the defendant until October 20, 2020.


                                                      Respectfully submitted,

                                                      SETH D. DUCHARME
                                                      Acting United States Attorney

                                               By:       /s/
                                                      Samuel P. Nitze
                                                      M. Kristin Mace
                                                      Keith D. Edelman
                                                      Assistant U.S. Attorneys
                                                      718-254-7000

   cc:    Clerk of Court (PKC) (by ECF)
          Defense Counsel (by ECF)
